Citation Nr: 1753045	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbosacral disability, to include as secondary to a left shoulder disability.

2.  Entitlement to service connection for carpal tunnel syndrome of the left wrist, to include as secondary to a left shoulder disability.

3.  Entitlement to service connection for a gastrointestinal disorder, other than GERD (gastroesophageal reflux disease), claimed as the lower gastrointestinal disorder, to include as secondary to service-connected disability.

4.  Entitlement to an increased rating for GERD currently evaluated at 10 percent. 

5.  Entitlement to an increased rating for a left shoulder disability evaluated at 10 percent. 

6.  Entitlement to an increased rating for left upper extremity paresthesias evaluated at 20 percent.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from September 1996 to May 1998.

These matters come before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston Salem, North Carolina.  

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The case was most recently before the Board in July 2016 when it was remanded for additional development.

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran did not perfect an appeal of the issue of entitlement to a TDIU after being issued a Statement of the Case in June 2017, the Veteran's representative reraised the issue of entitlement to a TDIU in an October 2017 statement of the representative.  As such, the issue has been added above. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination regarding the claimed lumbosacral disability in April 2017.  After examination it was opined that the Veteran's disability was less likely than not proximately due to or the result of the Veteran's service-connected condition because shoulder tendinopathy with degenerative changes will have no affect on the lumbar spine.  However, the examiner did not render an opinion on whether the Veteran's service connected disability aggravated his service-connected left shoulder disability, to include changes in the Veteran's motion due to his left shoulder disability.  As such, the Board finds that it must remand the issue for an adequate medical opinion.  See 38 C.F.R. § 3.159 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was afforded a VA examination with regard to the claim for service connection for carpal tunnel syndrome in August 2016.  After examination, the examiner rendered the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In rendering the opinion that examiner noted that the Veteran had no diagnosis of carpal tunnel, that no electromyogram/nerve conduction study results were found, and there was no notation of the condition on a problem list.  The examiner also noted that there was no mention of carpal tunnel syndrome until a March 2016 VA treatment note.  The examiner further noted that it was reported that it was possible that the Veteran had either cervical radiculopathy and/or bilateral carpal tunnel syndrome.  It was reported that a consult was placed for an electromyogram and/or nerve conduction study.  The Veteran was noted to report that he had not been notified that this had been scheduled and denied being diagnosed with carpal tunnel via his VA provider or private orthopedist.  An electromyogram was not performed upon examination.

Review of the claims file reveals that a June 2015 examination reported that an April 2015 neurodiagnostic study was consistent with left carpal tunnel syndrome.  As such, the nature of the Veteran's disability is unclear and additional examination is necessary.  Id.

The Veteran was afforded a VA examination with regard to his claim for a gastrointestinal disability other than GERD in August 2016.  The Veteran was diagnosed with internal hemorrhoids and severe abdominal pain with positive lower gastrointestinal bleed.  Although the examiner rendered an opinion associating the Veteran's gastrointestinal bleed with his active service, no opinion was rendered regarding the etiology of the Veteran's diagnosed internal hemorrhoids.  As such, the claim must be remanded for an adequate medical opinion.  Id.  Despite the AOJ's reference to the fact the Veteran did not file a specific claim of service connection for hemorrhoids, the Board points out that hemorrhoids fall under the scope of the current claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

The Veteran was afforded a VA examination with regard to his claim for a higher evaluation for his GERD in August 2016.  Results of a CBC dated in March 2016 were reported along with a notation of "if anemia due to any intestinal condition was suspected or present."  However, there was no discussion as to whether the results reported represented anemia.  In addition, subsequent treatment records associated with the claims file reveal treatment for GERD.  As such, it is necessary to remand to claim for the Veteran to be afforded another examination regarding the severity of his service-connected GERD and for interpretation of the laboratory test results provided.  

The Veteran was afforded a VA examination regarding the severity of his service-connected left shoulder disability in August 2016.  Review of the examination report reveals that range of motion studies were performed.  However, the examination did not include joint testing in both active and passive motion, and the Veteran's right shoulder was not examined.  In addition, the examiner noted that she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use of over a period of time and with flare-ups.  For both, the examiner provided the rationale that any effect of flares or repetitive motion would vary from incident to incident in intensity and severity.  These events would occur unobserved by this examiner.  However, the examiner did not attempt to estimate additional functional loss due to repetitive use and/or flare-ups.  As such, the Board finds the examination to be inadequate and the claim for a higher evaluation for the Veteran's degenerative disc disease of the lumbar spine must be remanded for an adequate examination.  See 38 C.F.R. § 3.159; Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26 (2017).
 
The Veteran was afforded a VA examination with regard to his claim for a higher evaluation for left upper extremity paresthesias in August 2016.  Upon examination the Veteran was noted to have mild intermittent pain, paresthesias and/or dysesthesias, and numbness in the left upper extremity.  He was noted to have 4/5 muscle strength in the left upper extremity.  Deep tendon reflexes were normal in the left upper extremity.  Sensory examination was normal in the left shoulder and decreased in the left inner/outer forearm and hands/fingers.  However, the examiner noted that the Veteran had severe incomplete paralysis of the left middle radicular group and left lower radicular group.  As the results appear to be inconsistent, the issue must be remanded for clarification regarding the severity of the Veteran's left upper extremity paresthesias.  See 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Upon examination in August 2016 the Veteran reported that he was unemployed due primarily to the effects of his left shoulder and arm.  Vocational Rehabilitation records dated to December 2016, showing enrollment in a community college and an indication that the Veteran was scheduled to begin taking course in the spring term have been associated with the claims file.  In an April 2017 VA psychology note, the Veteran was reported to be unemployed but to be going to school.  In June 2017 the Veteran reported that he had been declined vocational rehabilitation.  A VA psychiatric examination, dated in July 2017, indicates that the Veteran was attempting to go through vocational rehabilitation.  A November 2017 statement indicates that the amount of the Veteran's vocational rehabilitation subsistence allowance while training at a community college was changed.  As the Veteran's employment and educational circumstances are unclear, it is necessary to remand the Veteran's claim for TDIU for attempts to obtain additional Vocational Rehabilitation records.  In addition, as this remand seeks additional development and medical information regarding the Veteran claims for service connection for carpal tunnel syndrome and higher evaluations for left shoulder and left upper extremity paresthesia, and as the Veteran has reported that he was unemployed due primarily to the effects of his left shoulder and arm, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran receives consistent treatment from the VA.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since June 2017.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since June 2017.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Take all appropriate action to obtain and associate with the claims file additional Vocational Rehabilitation records regarding the Veteran not already of record.

3.  Thereafter, contact the April 2017 VA opinion provider who provided the opinion in connection with the Veteran's claims for entitlement to service connection for a lumbosacral disability and request an addendum opinion.  The claims file and all pertinent medical records must be made available to the examiner for review.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. 

Based on a review of the record, the examiner should address the following: 

(i) Is it at least as likely as not that the Veteran's lumbosacral disability was incurred in or related to service? 

(ii) Is it at least as likely as not that the Veteran's lumbosacral disability is due to or aggravated by his service-connected left shoulder disability?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

(iii) In answering the questions, the examiner must consider, and discuss as necessary, the prior examinations. 

Complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Obtain a clinical opinion as to whether the Veteran has left carpal tunnel syndrome, and if so; whether it is a manifestation of the same disability for which he is already in receipt of service connection (paresthesias with decreased motor functioning).  If it is not the same disability, obtain an opinion as to whether it is as likely as not that it is causally related to, or aggravated by, a service-connected disability.  The clinician should consider the pertinent evidence of record to include: a.) April 2015 diagnostic test results, if any, for the left wrist; and b.) all relevant prior examination reports, including the June 2015 examination report.

5.  Schedule the Veteran for an appropriate examination to determine the current severity of the service-connected GERD and the nature, extent, and etiology of any diagnosed gastrointestinal disorder, other than GERD, to include the Veteran's internal hemorrhoids.  Copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  Based on the examination and review of the record, the examiner should answer the following:  

(a)  For any diagnosed gastrointestinal disorder, other than GERD, including internal hemorrhoids, is it at least as likely as not that the disorder is causally related to, or aggravated by, service or a service-connected disability, to include medication used to treat a service-connected disability.  The pertinent evidence of record, including reports of prior VA examinations, should be considered.

(b)  For the GERD, the examiner is requested to delineate all symptomatology associated with, and the current severity of, the GERD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner must comment on the significance of the CBC laboratory test results associated with the prior VA examination reports.

6.  Schedule the Veteran for an examination to determine the current severity of his left shoulder and left upper extremity paresthesias with decreased motor functioning.  Copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left shoulder and left upper extremity disabilities.  The appropriate DBQs should be filled out for this purpose, if possible. 

The examiner(s) should specifically test the Veteran's left shoulder ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should also specifically test the range of motion of the Veteran's right shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner(s) should attempt to estimate additional functional loss of the left shoulder due to repetitive use and/or flare-ups.  In making this determination the examiner is specifically directed to ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding the Veteran's flares by any available means, to include the Veteran's lay statements and all other evidence of record.

7.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

